Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to for reciting hyperlink language (see for example pages 12 and 35). Applicant is advised to delete hyperlink language everywhere in the disclosure in compliance with 37 CFR section1.57(d), in response to this office action.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4 and 13 are directed to a material adapted to inactivate enveloped viruses present in an aqueous aerosol upon contact with the material, the material comprising a polypropylene fabric and a non-specific protease associated with the fabric, wherein said protease is a cold-adapted trypsin with an activity of at least 0.04 au/hr/cm2 at a temperature of 16 degrees Centigrade, wherein said cold-adapted trypsin is derived from a fish or a crustacean, and wherein the protease is bound to the fabric by adsorption.
Claimed material comprising a polypropylene fabric and a cold-adapted trypsin is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said product is also non-obvious.
Claims 1, 4 and 13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1651